Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/24/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Introduction to Simulink", Hans-Petter Halvorsen, 2018 hereinafter NPL1 and further in view of Dempsey (US 2019/0171425 A1).

Regarding claim 1, NPL1 discloses
A system comprising: 
one or more processors; 
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 
enable an encapsulation mechanism in a visual-programming tool (NPL1 [pg. 42] discloses creating a subsystem from the selected components within Simulink where the subsystem is conceptually similar to the encapsulation mechanism as it allows the bundling of components and prevents the internal components from being modified externally and Simulink is conceptually similar to the visual-programming tool), the encapsulation mechanism configured to operate as a discrete section of a graph (NPL1 [pg. 43] illustrates the subsystem which is configured to operate as a discrete section of a graph), the graph corresponding to a program in a visual-programming language (NPL1 [pgs. 42-43] illustrates the graph to a program in Simulink); 
bind control flow of the visual-programming language to the encapsulation mechanism (NPL1 [pg. 43] illustrates the sine wave component along with the integrator as input into the subsystem which later outputs a signal into the scope component. Therefore, the control flow of the different components within Simulink are binded to the subsystem which is conceptually similar to the encapsulation mechanism); 
determine logic associated with the discrete section of the graph (NPL1 [pgs 42-43] illustrates the subsystem along with the mask editor which allows entering different commands and therefore, allowing for the determination of the subsystem based on the selected components for the subsystem and the defined parameters/command); and 
present, in a graphical-user interface associated with the visual- programming tool, a visual representation of the encapsulation mechanism encompassing a visual representation of the logic (NPL1 [pg. 43] illustrates the subsystem in the first figure as the encapsulation mechanism and may be clicked on to illustrate the visual representation of the logic in the second figure).
NPL1 lacks explicitly 
the encapsulation mechanism including at least one of a loop or a lambda in the visual-programming tool,
 Dempsey teaches 
the encapsulation mechanism including at least one of a loop or a lambda in the visual-programming tool (Dempsey [0016] teaches a software tool/datastore interface using an input/output wrapper function to allow efficient application flow logic design and efficient end program execution. [0028]-[0032] teaches lambda functions to wrap input and output keys with requests to the datastore. Further, the lambda functions get added as list of inputs within the tool. Where Dempsey is being used to cure the encapsulation mechanism of NPL1 through adding the lambda feature within the software tool. Dempsey is only teaching the lambda feature due to the “or” language),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Dempsey to “the encapsulation mechanism including at least one of a loop or a lambda in the visual-programming tool” in order to increase code readability, efficiently permit scalability and reduce operational management).

Regarding claim 2, The system of claim 1, wherein the encapsulation mechanism includes a scope in the visual-programming tool (NPL1 [pg. 43] illustrates the subsystem in the second figure to include a scope such as a yield or branch, as taught in the specification [0018]).

Regarding claim 3, The system of claim 1, wherein the encapsulation mechanism, at least one of 
accesses a first variable outside the encapsulation mechanism as input to the logic (NPL1 [pg. 43] illustrates in the first figure accessing the integrator component variable as input into the subsystem which processes the input based on the logic of the subsystem being conceptually similar to the encapsulation mechanism); or 
writes output of the logic to a second variable outside the encapsulation mechanism.

Regarding claim 4, The system of claim 1, the one or more computer-readable media storing computer- executable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising: 
executing the logic to obtain a value local to the encapsulation mechanism (NPL1 [pg. 43] illustrates in the second figure executing the logic of the subsystem to obtain a local value from the gain component which is passed into the saturation component); and 
returning the control flow outside the encapsulation mechanism when the execution of the logic completes (NPL1 [pg. 43] illustrates in the first figure the out1, out2, and out3 are returned to the control flow outside the subsystem and into the scope component when the subsystem logic of the second figure completes where the subsystem is conceptually similar to the encapsulation mechanism).

Regarding claim 5, The system of claim 1, the one or more computer-readable media storing computer- executable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising: 
creating an input to the encapsulation mechanism based on at least one of: 
receiving a selection of one or more existing nodes for conversion to an instance of the encapsulation mechanism; or 
connecting a node to the encapsulation mechanism (NPL1 [pg. 43] illustrates the integrator node being connected to the subsystem and therefore, is input In1 to the subsystem encapsulation mechanism).

Regarding claim 9, it’s directed to a visual-programming tool having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a visual-programming tool having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a visual-programming tool having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Regarding claim 12, it’s directed to a visual-programming tool having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 13, NPL1 further discloses
The visual-programming tool of claim 12, wherein the graphical-user interface is configured to automatically present visual representations of an input to the encapsulation mechanism and an output from the encapsulation mechanism based on the input interface receiving the indication of the selection or the connection (NPL1 [pg. 43] illustrates the integrator component is the input to the subsystem encapsulation mechanism and the output from the subsystem encapsulation mechanism is input into the scope component based on the connection of the integrator and the scope components to the subsystem encapsulation mechanism).


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kodaganur et al. (US 2017/0300303 A1).

Regarding claim 6, NPL1 discloses The system of claim 1, 
NPL1 lacks explicitly 
the one or more computer-readable media storing computer- executable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising automatically positioning at least one of: 
the encapsulation mechanism; 
a representation of nodes within the encapsulation mechanism
a representation of nodes outside the encapsulation mechanism.
Kodaganur et al. teaches
the one or more computer-readable media storing computer- executable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising automatically positioning at least one of: 
the encapsulation mechanism; 
a representation of nodes within the encapsulation mechanism (Kodaganur et al. [0080] and [0082] teaches the concept of automatically positioning nodes and/or edges of a block diagram); or 
a representation of nodes outside the encapsulation mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Kodaganur et al. to “automatically positioning a representation of nodes within the encapsulation mechanism” in order to efficiently organize the block diagram or enable a user to more easily view or understand the block diagram (Kodaganur et al. [abstract]).

Regarding claim 14, it’s directed to a visual-programming tool having similar limitations cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kodaganur et al. (US 2017/0300303 A1) and further in view of NPL “Simulink Getting Started Guide”, Mathworks, 2015 hereinafter NPL2.

Regarding claim 7, NPL1 discloses
The system of claim 1, 
wherein the encapsulation mechanism represents a first encapsulation mechanism, the one or more computer-readable media storing computer- 22 E075-0023USexecutable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising: 
NPL1 lacks
presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism; 
receiving an input connecting a first node represented in the visual representation of the first encapsulation mechanism to a second node in the visual representation of the second encapsulation mechanism; 
automatically creating inputs to the second encapsulation mechanism and outputs from the second encapsulation mechanism based on receiving the input; and 
automatically connecting the visual representation of the first encapsulation mechanism to the visual representation of the second encapsulation mechanism based on the input.
NPL2 teaches
presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism (NPL2 [pg. 69] illustrates the heater subsystem as the second encapsulation mechanism); 
receiving an input connecting a first node represented in the visual representation of the first encapsulation mechanism to a second node in the visual representation of the second encapsulation mechanism (NPL2 [pg. 69] illustrates the constant component and the sine wave component as input into the thermostat subsystem encapsulation mechanism where the output of the thermostat subsystem connects to the heater subsystem encapsulation mechanism as visually illustrated in the Figure); 
automatically creating inputs to the second encapsulation mechanism and outputs from the second encapsulation mechanism based on receiving the input (NPL2 [pg. 69] the input to the heater subsystem is automatically created based on the output from the thermostat subsystem into the heater subsystem. Once the logic internal to the heater subsystem encapsulation mechanism is executed, the heat gain variable is automatically output); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 to “presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism; receiving an input connecting a first node represented in the visual representation of the first encapsulation mechanism to a second node in the visual representation of the second encapsulation mechanism; automatically creating inputs to the second encapsulation mechanism and outputs from the second encapsulation mechanism based on receiving the input; and” in order to efficiently permit multiple subsystem encapsulation mechanisms to ease program development for developers and decrease the chance of error by not easily permitting connections to internal components of the subsystem encapsulation mechanisms.
Kodaganur et al. teaches
automatically connecting the visual representation of the first encapsulation mechanism to the visual representation of the second encapsulation mechanism based on the input (Kodaganur et al. [0080] and [0082] teaches automatically positioning edges between nodes based on an algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Kodaganur et al. to “automatically connecting the visual representation of the first encapsulation mechanism to the visual representation of the second encapsulation mechanism based on the input” in order to efficiently enhance developer time developing programs and decreasing errors through automatically making the connections between nodes of a graphical program.

Regarding claim 8, NPL1 discloses The system of claim 1, wherein the encapsulation mechanism represents a first encapsulation mechanism, the one or more computer-readable media storing computer- executable instructions that, when executed by the one or more processors, configure the system to perform acts further comprising: 
NPL1 lacks
presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism
automatically positioning at least one of: 
the visual representation of the second encapsulation mechanism; 
a representation of a first node within the first encapsulation mechanism; 
a representation of a second node within the second encapsulation mechanism; or 23 
E075-0023USa representation of a third node outside at least one of the visual representation of the first encapsulation mechanism or the visual representation of the second encapsulation mechanism.
NPL2 teaches
presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism (NPL2 [pg. 69] illustrates the heater subsystem as the second encapsulation mechanism); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 to “presenting, in the graphical-user interface associated with the visual-programming tool, a visual representation of a second encapsulation mechanism” in order to efficiently permit multiple subsystem encapsulation mechanisms to ease program development for developers.
automatically positioning at least one of: 
the visual representation of the second encapsulation mechanism; 
a representation of a first node within the first encapsulation mechanism (Kodaganur et al. [0080] and [0082] teaches the concept of automatically positioning nodes and/or edges of a block diagram); 
a representation of a second node within the second encapsulation mechanism; or 23 
E075-0023USa representation of a third node outside at least one of the visual representation of the first encapsulation mechanism or the visual representation of the second encapsulation mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Kodaganur et al. to “automatically positioning a representation of a first node within the first encapsulation mechanism” in order to efficiently organize the block diagram or enable a user to more easily view or understand the block diagram (Kodaganur et al. [abstract]).

Regarding claim 15, it’s directed to a visual-programming tool having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 16, it’s directed to a visual-programming tool having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Introduction to Simulink", Hans-Petter Halvorsen, 2018 hereinafter NPL1 and further in view of Childs et al. (US 9,430,194 B1).

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 1 except that the encapsulation mechanism includes a loop vs a lambda with the rejection below. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above and excluding the Dempsey reference.
NPL1 lacks
the encapsulation mechanism including a loop in the visual-programming tool
Childs et al. teaches
the encapsulation mechanism including a loop in the visual-programming tool (Childs et al. [col. 22, lines 4-15] teaches the GUI to include a code folding feature which may hide code blocks of loops as illustrated in Fig. 8C and 8D. Therefore, in combination with NPL1, Childs teaches loops which may be folded in or out within the GUI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Childs et al. to “the encapsulation mechanism including a loop in the visual-programming tool” in order to efficiently free up the screen from loop code and permit the developer to understand code at a higher-level and exclude in depth details of loops (Childs  [col. 22, lines 4-15]. It further permits greater control for the developer to determine when loop code needs to be expanded or folded in).

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Childs et al. (US 9,430,194 B1) and further in view of NPL “Simulink Getting Started Guide”, Mathworks, 2015 hereinafter NPL2.

Regarding claim 20, NPL1 discloses The computer-implemented method of claim 17, wherein: 
the encapsulation mechanism includes a first encapsulation mechanism (NPL1 [pg. 43] illustrates the first subsystem shown in the first figure to be the first encapsulation mechanism); 
the logic includes a first logic NPL1 [pg. 43] illustrates the first subsystem with the first logic shown in the second figure; and 
NPL1 in view of NPL2 teach
the first logic encompassed by the first encapsulation mechanism includes a second encapsulation mechanism encompassing a second logic (NPL1 [pg. 42] illustrates Simulink allowing developers to select the components within a subsystem. Therefore, in combination with NPL2 [pg. 69] which illustrated the different subsystems Simulink allows the developers to create, a first subsystem which may include a first logic along with a second subsystem encompassing a second logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 et al. to “the first logic encompassed by the first encapsulation mechanism includes a second encapsulation mechanism encompassing a second logic” in order to efficiently allow developers to use subsystems within subsystems to save developer time from having to implement common logic within the encapsulation mechanisms.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        	
                                                                                                                                                                                                    /Chat C Do/Supervisory Patent Examiner, Art Unit 2193